DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
     Claims 1-18 were originally presented having a filing date of October 21, 2019 and claiming priority to United Kingdom Application GB1421527 that was filed on 10/21/19 and PCT/EP2015/078393 that was filed on 10/21/19.
     A Preliminary Amendment was filed on October 21, 2019.
     Claims 1-18 were amended via Preliminary Amendment.
Information Disclosure Statement

The Information Disclosure Statement/s that was/were filed on October 21, 2019 is/are in compliance with 37 CFR 1.97.  Accordingly, the IDS/s has/have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Abstract
The abstract of the application is over the word limit of 150 words which
 is suitable for an abstract of a standard application. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          In claim 1, the term “isolating unit” invokes a 112 (f) rejection by consideration of the 3-pronged test. In the first prong, a nonce term is used, “unit”, coupled to functional language. That functional language having function that its performing in the system, i.e. isolating the screw in position. Such functional language lacks sufficient structure to perform the recited function so it meets that three-pronged test, it invokes a 112(f) claim interpretation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,370,846 Harada.
With regard to claim 1, Harada discloses: 
A screwing device comprising:
a storage container (see fig. 1 item 13 “screw supplying device”; fig. 5A and 5B item 69; col. 7 line 51 – col. 8 line 5, discussing a screw sending section 61, 69 for holding / storing screws) for screws  having a screw head, a screw head drive, and a threaded pin (col. 7, lines 35 – 50, “the screw … includes a head section, a neck section, and a shaft section....The head section is provided with an engaging section….a so-called Phillips head”; fig. 4);
a robot manipulator having an effector (Col. 11, lines 44 – lines 67, fig. 7A item 27) the effector adapted to the screw head and the screw head drive, and embodied and configured to pick up and handle a screw (Col. 11, lines 44 – lines 67, Fig. 7A – Fig. 7D, discussing the screw in a screw acquisition position and the screw in a screw fastening completion state);
an isolating unit (figs. 5A and 5B item 60) connected to the storage container the isolating unit designed configured to provide  screws from the storage container isolated at an interface at a known position in such a way that a respective screw head is accessible to the effector (see figs 5A and 5B; col. 11, lines 33 – 40, discussing the screw being placed at the screw acquisition position);
a control unit to control, (col. 6, lines 57 – lines 67, fig. 1 item 50), or regulate the robot manipulator to pick up the screw head in the effector wherein the control unit is embodied and configured to execute first control program to perform operations comprising, (col. 9, lines 51 – lines 58, discussing picking up the screw from a controlled perspective). 
guiding the effector by the robot manipulator along a predetermined trajectory T1 having a target orientation Otarget,T1(RT1) to the screw head of the screw provided at the interface, wherein along the trajectory T1 for locations RT1 of the trajectory T1, the target orientation Otarget,T1(RT1) of the effector is defined (see figs. 7A - 7D; col. 12, lines 18 – 28, discussing the head section is move linearly downward; col. 11, lines 44 - col. 13, lines 61, discussing approaching the screw from directly above until the screw acquisition position / first position is reached);
executing force-regulated and/or impedance-regulated and/or admittance-regulated rotational movements and/or tilting movements and/or translational movement patterns of the effector by the robot manipulator, (see figs. 7A – 7D, col. 8., lines 34 – lines 39, discusses the screw fastening device linearly drives the head section downward by the linear drive mechanism i.e. translational movement patterns) until a predetermined limiting value condition G1 for a torque acting on the effector and/or a predetermined limiting value condition G2 of a force acting on the effector and/or a limiting value condition G3 for a time for carrying out the rotational and/or tilting movements and/or translational movement patterns is reached or exceeded, and/or until a (col. 7, lines 14 – lines 29, Fig.1 Item 55); discusses torque detected by the torque sensor) indicating that the picking up of the screw by the effector has been successfully completed within predefined tolerances 
With regard to claim 2, Harada discloses: 
The screwing device, according to Claim 1, wherein the control unit, (col. 6, lines 57 – lines 67, fig. 1 item 50), is embodied and configured to execute second control program to perform operations comprising:
Guiding the screw picked up by the effector, (col. 9, lines 43 to lines 58, see fig. 7d), is guided by the robot manipulator along a predetermined trajectory T2 having a target orientation Otarget,T2(Rt2) of the threaded pin of the screw to a thread arranged at a position known down to a tolerance band, (col. 9 lines 28 to lines 42, discusses the relative position of the bit 27 in relation to the placement surface 67 can be measured), wherein the target orientation Otarget,T2(R2) of the threaded pin of the screw is defined along the trajectory T2 for locations Rt2 of the trajectory T2 and (col. 13, lines 4 – lines 9, the present embodiment is achieved with focus placed on the state in which the screw is seated occurring at screw acquisition and at screw fastening completion, in the series of processes for acquiring the screw from the screw supplying device and fastening the screw onto the workpiece).
Executing force regulated and/or impedance regulated and/or admittance-regulated rotational movements and/or tilting movements and/or translational movement patterns of the screw are executed to introduce the free end of the threaded pin of the screw into the thread by the robot manipulator, (col. 10, lines 3 to lines 15, the workpiece is provided with a screw through hole, also known as the screw fastening process), until a predetermined limiting value condition G4 for a torque acting on the effector and/or a predetermined limiting value condition G5 of a force acting on the effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/seed signature on the effector is reached or exceeded, indicating that the free end of the threaded pin of the screw is successfully introduced into the thread (Col. 8, lines 52 – 65, discusses the relative position between the tip of the bit 27 and the end of the surface 70 of the suction pipe 28 changes. The bit 27 ultimately engages with the screw as shown in Fig. 7c).

With regard to claim 3, Harada discloses: 

The screwing device according to Claim 2, wherein the control unit (col. 6, lines 57 – lines 67, fig. 1 item 50) is embodied and configured to execute third control program to perform operations comprising:
After the successful introduction of the free end of the threaded pin of the screw into the thread, (col. 10, lines 3 to lines 15, discusses screwing finishing with torque judging section), a performing force-regulated and/or impedance-regulated and/or admittance regulated screwing of the screw into the thread until a predetermined limiting value condition G6 for a torque acting on the effector and/or a predetermined limiting value condition G7 for a force acting on the detector (col 11, lines 19 to lines 38, discusses the dimensions of the screw and the work piece i.e. position signature on the effector is reached).

With regard to claim 10, Harada discloses: 

A method for operating a screwing device, wherein the screwing device comprises: a storage container (see fig. 1 item 13 “screw supplying device”; fig. 5A and 5B item 69; col. 7 line 51 – col. 8 line 5, discussing a screw sending section 61, 69 for holding / storing screws) for screws having a screw head, a screw head drive, a threaded pin (col. 7, lines 35 – 50, “the screw … includes a head section, a neck section, and a shaft section....The head section is provided with an engaging section….a so-called Phillips head”; fig. 4): 
a robot manipulator having an effector (col. 11, lines 44 – lines 58, fig. 7A item 27), which is adapted to the screw head and the screw head drive, and is embodied and configured to pick up and handle such a screw col. 11, lines 44 – lines 58, Fig. 7A – Fig. 7D, discussing the screw in a screw acquisition position and the screw in a screw fastening completion state);.
10. An isolating unit (figs. 5A and 5B item 60) connected to the storage container, which provides screws from the storage container isolated at an interface at a known position in such a way that a respective screw head is accessible to the effector (see figs 5A and 5B; col. 11, lines 33 – lines 40, discussing the screw being placed at the screw acquisition position) and

A control unit to control, (col. 6, lines 57 to lines 67, fig. 1 item 50),  or regulate the robot manipulator to pick up the screw head in the effector, wherein the control unit executes first control program to perform operations comprising, (col. 9, lines 51 – lines 58, discussing picking up the screw from a controlled perspective).;

Guiding the effector by the robot manipulator along a predetermined trajectory T1 having a target orientation Otarget,T1(RT1) to the screw head of a screw provided at the interface, wherein long the trajectory T1 for locations Rt1 of the trajectory T1, the target orientation Otarget, T1(Rt1) of the effector is defined and (see figs. 7A - 7D; col. 12, lines 18 – lines 28, discussing the head section is move linearly downward; col. 11, lines 44 – 56 through col. 13 lines 44 – 61, discussing approaching the screw from directly above until the screw acquisition position / first position is reached);

The method according to Claim 10, wherein the control unit, (col. 6, lines 57 – lines 67, fig. 1 item 50), is embodied and configured to execute a second control program to perform operations comprising: 

Guiding the screw picked up by the effector by the robot manipulator along a predetermined trajectory  (Col. 9, lines 63 to lines 67, discusses carrying the acquired screw fastening device to the upper side of the workpiece, see fig. 8A), T2 having a target orientation Otarget,T3P(RT3) of the threaded pin of the screw to a thread arranged at a position known (col. 10, lines 16 – lines 32, the fastening of the screw has been completed a state equivalent to at screw fastening completion FIG. 7C)and
10. Executing force-regulated and/or impedance regulated and/or admittance regulated rotational movements and/or tilting movement and/or translational movement patterns (col. 9, lines 63 – 67, the position indicated by Fig. 8A corresponds with the fastening position. The fastening position is where the screw fastening device fastens the screw onto the workpiece) of the screw are executed to introduce a free end of the threaded pin of the screw into the thread by the robot manipulator (col. 10, lines 3 to lines 7, see Fig. 8B, after moving the head downward as shown in Fig. 8B, the screw fastening device fastenings the workpiece and a workpiece by the screw (screw fastening process)   until a predetermined limiting value condition G4 for a torque acting on the effector and/or a predetermined limiting value condition G5 of a force acting on the effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/speed signature on the effector is reached or exceeded (col. 10, lines 16 – lines 40, the screw fastening device measures the relative position of the bit in relation to a workpiece surface as the second bit position, see Fig. 8C), indicating that the free end of the threaded pin of the screw is successfully introduced into the thread.

With regard to claim 11, Harada discloses: 

The method according to claim 10, wherein the control unit is embodied and configured to execute a second control program to perform operations comprising: guiding the screw picked up by the effector by the robot manipulator along a predetermined trajectory (Col. 9, lines 63 to lines 67, discusses carrying the acquired screw fastening device to the upper side of the workpiece, see fig. 8A),  T2 having a target orientation Otarget, t2(R2) of the threaded pin of the screw to a thread arranged at a position known down to a tolerance band (col. 9 lines 28 to lines 42, discusses the relative position of the bit 27 in relation to the placement surface 67 can be measured),, wherein the target orientation Otarget,T2(RT2) of the threaded pin of the screw is defined along a trajectory T2 for locations R12 of the trajectory T2 (col. 10, lines 16 – lines 32, the fastening of the screw has been completed a state equivalent to at screw fastening completion FIG. 7C; and executing force-regulated and/or impedance-regulated and/or admittance-regulated rotational movements and or/tilting movements and/or translational movement patterns,  (col. 9, lines 63 – 67, the position indicated by Fig. 8A corresponds with the fastening position. The fastening position is where the screw fastening device fastens the screw onto the workpiece) of the screw are executed to introduce a free end of the threaded pin of the screw into the thread by the robot manipulator, (col. 10, lines 3 to lines 7, see Fig. 8B, after moving the head downward as shown in Fig. 8B, the screw fastening device fastenings the workpiece and a workpiece by the screw (screw fastening process)  until a predetermined limiting value condition G4 for a torque acting on the effector and/or a predetermined limiting value condition G5 of a force acting on the effector is reached or exceeded, and/or until a provided force/torque signature and/or a position/speed signature on the effector is reached or exceeded (col. 10, lines 16 – lines 40, the screw fastening device measures the relative position of the bit in relation to a workpiece surface as the second bit position, see Fig. 8C),, indicating that the free end of the threaded pin of the screw is successfully introduced into the thread.

With regard to claim 12, Harada discloses: 

The method according to Claim 11, wherein the control unit (col. 6, lines 57 to lines 67, fig. 1 item 50),   is embodied and configured to execute a third control program to perform operations comprising:
12. After successful introduction of the free end of the threaded pin of the screw into the thread (see fig. 8A – Fig. 8D, col. 10, lines 41 to lines 50, the screw is pressed from above by the bit, creating a screw fastening completion, the screw is in close contact with the workpiece surface), performing force-regulated and/or impedance regulated and/or admittance-regulated screwing of the screw into the thread until a predetermined limiting value condition G6 for a torque acting on the effector and/or a predetermined limiting value condition G7 for a force acting on the detector is reached or exceeded, and/or until a provided force/torque signature and/or a position/speed signature on the effector is reached or exceeded (col. 10, lines 16 – lines 40, discusses the screw fastening device measures the relative position of the bit in relation to a workpiece surface as the second bit position, the workpiece surface services as a reference surface for measuring the relative position of the bit at screw fastening completion), indicating that the screw is successfully screwed into the thread.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 5, 7 - 8 and 13 - 14, 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,370,846 Harada.in view of US 2020/0023520 Yoshizumi.
With regard to claim 4, Harada discloses the screwing device according to Claim 3 as discussed above. Harada does not disclose, however, Yoshizumi discloses:
([0080], discusses each computing/processing device receiving computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device.)
Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada, to include a data interface for reading the control programs from the network. This modification would enable the ease of downloading programs to and from networks.

With regard to claim 5, Harada discloses the screwing device according to Claim 4 as discussed above. Harada does not disclose, however, Yoshizumi discloses: in wherein the screwing device is configured and embodied to load control and regulating parameters for the first control program and/or second control program and/or third control program and/or for further control programs from the data network ([0080], discusses computer readable program instructions described can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network).

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include load control and regulating parameters for the first control program. This modification would enable specifying the control programs to be used for the robot.             

With regard to claim 7, Harada discloses the screwing device according to Claim 4 as discussed above. Harada does not disclose, however, Yoshizumi discloses: wherein the screwing device is configured and embodied to control the loading of the first control program and/or the second control program and/or the third control program and/or further control programs, and/or of associated control and regulating parameters, from a remote station connected to the data network ([0080], discusses computer readable program instructions described can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network; see also [0081]).

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include loading control programs and regulating parameters from a remote station connected to a data network. This modification would enable loading the control programs from a remote station connected to the data network.             

With regard to claim 8, Harada discloses the screwing device according to Claim 4 as discussed above. Harada does not disclose, however, Yoshizumi discloses: wherein the screwing device is configured and embodied to transmit control programs provided locally at the screwing device and/or associated control and regulating parameters upon request or autonomously via the data network to other equivalents devices and/or other receivers ([0080], discusses A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device). 

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include transmit control programs provided locally at the screwing device or autonomously via the data network. This modification would enable transmitting control programs locally or autonomously via the data network.


With regard to claim 13, Harada discloses the screwing device according to Claim 12 as discussed above. Harada does not disclose, however, Yoshizumi discloses: wherein the screwing device comprise a data interface to a data network, further comprising loading by the screwing device the first control program and/or the second control program and/or the third control program and/or further control programs from the data network ([0080], discusses each computing/processing device receiving computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device.)

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include loading control programs from the data network. This modification would enable loading control programs from the data network.

With regard to claim 14, Harada discloses the screwing device according to Claim 13 as discussed above. Harada does not disclose, however, Yoshizumi discloses: further comprising loading by the screwing device control and regulating parameters for the first control program and/or second control program and/or third control program and/or for further control programs from the data network ([0080], discusses computer readable program instructions described can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network).
                 
Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include loading control programs from the data network via the screwing device control or regulating parameters. This modification would enable loading control programs from the data network via the screwing device control or regulating parameters.

With regard to claim 16, Harada discloses the screwing device according to Claim 13 as discussed above. Harada does not disclose, however, Yoshizumi discloses: further comprising controlling loading by the screwing device of the first control program and/or second control program and/or the third control program and/or further control programs, and/or associated control and regulating parameters, from a remote station connected to the data network ([0080], discusses computer readable program instructions described can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network).

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include control loading by the screwing device of the control programs from a remote station connected to the data network. This modification would enable loading control programs from the data network via the screwing device control or regulating parameters.

With regard to claim 17, Harada discloses the screwing device according to Claim 13 as discussed above. Harada does not disclose, however, Yoshizumi discloses: further comprising transmitting by the screwing device control programs provided locally at the screwing device and/or associated control and regulating parameters upon request, or autonomously via the data network to other equivalent devices and/or other receivers ([0080], discusses A network adapter card or network interface in each computing/processing device receives computer readable program instructions from the network and forwards the computer readable program instructions for storage in a computer readable storage medium within the respective computing/processing device).

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include transmitting control programs locally or associated control and regulating parameters upon request via the data network. This modification would enable control programs being loaded from the data network.


Claims 6 , 9, 15, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,370,846 Harada.in view of US 2020/0023520 Yoshizumi as applied above in further view of US 2018/0264648 Kim.

With regard to claim 6, Harada discloses the screwing device according to Claim 4 as discussed above. Harada does not disclose, however, Kim discloses in wherein the screwing device is configured and embodied to load control and regulating parameters for the first control program and/or the second control program and/or the third control program and/or for further control programs via a manual input interface of the screwing device and/or via a teach-in procedure, during which the robot manipulator is manually guided ([0006], discusses a robot arm, a teach pendant communicably connected with the controller, in connection with the performance of the robot motion; see also [0005], [0032]).     
        
Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include loading control programs via a manual input interface. This modification would enable control programs being loaded from the data network via a manual input interface. 

With regard to claim 9, modified Harada discloses the screwing device according to Claim 6 as discussed above. Harada does not disclose, however, Yoshizumi discloses: wherein the screwing device is configured and embodied to start control programs loaded locally at the screwing device using the associated control and regulating parameters from a remote station, connected to the data network ([0081], discusses computer readable program instructions that can execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server).

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include start control programs loaded locally at the screwing device using the associated control and regulating parameters from a remote station. This modification would enable locally loaded programs using associated control and regulating parameters from a remote station, connected to the data network. 

With regard to claim 15, Harada discloses the screwing device according to Claim 13 as discussed above. Harada does not disclose, however, Kim discloses
further comprising loading by screwing device control and regulating parameters for the first control program and/or the second control program and/or third control program and/or for further control programs via a manual input interface of the screwing device and/or via a teach-in procedure, during which the robot manipulator is manually guided ([0006], discusses a robot arm, a teach pendant communicably connected with the controller, in connection with the performance of the robot motion; see also [0005], [0032]).                        

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include loading control programs via a manual input interface. This modification would enable control programs being loaded from the data network via a manual input interface.

With regard to claim 18, modified Harada discloses the screwing device according to Claim 15 as discussed above. Harada does not disclose, however, Yoshizumi discloses further comprising starting by the screwing device control programs loaded locally at the screwing device using associated control and regulating parameters from a remote station connected to the data network ([0080], discusses computer readable program instructions described can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network).

Prior to filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Harada to include locally loading control programs at the screwing device from a remote station connected to the data network. This modification would enable control programs being loaded from the data network. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALDO AVANZINI whose telephone number is (571)272-2653. The examiner can normally be reached Monday – Friday, 9 am – 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270 - 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALDO AVANZINI/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664